Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 21 August 1794
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States



Treasury Department August 21 1794
Gentlemen,

The President of the United States having empowered me by an instrument, (of which the inclosed is a Copy) to make the loan authorised by the Second Section of the Act intitled “An Act making appropriations for certain purposes therein expressed” a Copy of which is also herewith sent—
I have the honor to propose to the Bank of the United States a Contract for the loan therein contemplated, namely to the amount of One Million of Dollars, upon the same rate of Interest, with former loans to be advanced in the following proportions and at the following epochs—Viz.

200,000Dollars on the first of September
400,000Dollars on the first of October
200,000Dollars on the first of November, and
200,000Dollars on the first of December of the

present year to be reimbursed severally within Six Calendar Months after each advance.
With great respect & consideration   I have the honor to be Gentlemen   Your Obedient Servant

Alexander HamiltonSecy of the Treasy
The President & Directors of the Bank of the United States

